Exhibit 10.1 FIRST AMENDMENT TO CREDIT AGREEMENT AND INCREASING LENDERS SUPPLEMENT This FIRST AMENDMENT TO CREDIT AGREEMENT AND INCREASING LENDERS SUPPLEMENT (“Amendment”), dated as of December 17, 2014, among M.D.C. HOLDINGS, INC., a Delaware corporation (the “Borrower”), the undersigned Lenders and U.S. BANK NATIONAL ASSOCIATION, as Designated Agent (the “Designated Agent”). RECITALS WHEREAS, the Borrower, the Lenders and the Designated Agent are parties to that certain Credit Agreement dated as of December 13, 2013 (as it may be amended, renewed and restated from time to time, the “Credit Agreement”) (all capitalized terms not defined herein shall have the meanings given such terms in the Credit Agreement); and WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the Borrower has requested an increase of the Aggregate Commitment by the aggregate amount of One Hundred Million Dollars ($100,000,000) and certain of the Lenders have agreed to increase their Commitments to effect that increase as herein provided; and WHEREAS the Borrower has also requested and the Lenders have agreed to extend the Facility Termination Date by one (1) year. NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby agree as follows: 1. Increase in Commitments . Effective as of the Amendment Effective Date (as hereinafter defined), each of the Lenders listed below agrees that its Commitment is increased by the amount set forth below: Lender Increase in Commitment U.S. Bank National Association Citibank, N.A. SunTrust Bank PNC Bank, National Association Attached hereto is a revised Schedule 1 to the Credit Agreement reflecting the Commitments of all Lenders as of the Amendment Effective Date. 2. Facility Termination Date . Effective as of the Amendment Effective Date, the definition of the term ”Facility Termination Date” in Article I of the Credit Agreement is hereby amended to delete “December 13, 2018” and insert in lieu thereof “December 13, 2019.” Nothing contained herein shall modify, limit or otherwise affect the Borrower’s rights under Section 2.26 of the Credit Agreement. 3. Conditions Precedent . This Amendment shall be effective as of the date (“Amendment Effective Date”) upon which the following conditions are satisfied: (a)The Designated Agent shall have received from the Borrower and each of the Lenders a counterpart of this Amendment signed on behalf of each such party. (b)The Designated Agent shall have received from the Guarantors the Consent and Agreement substantially in the form attached hereto as Exhibit A . (c)The conditions set forth in paragraphs(a) and (b)of Section4.2 of the Credit Agreement shall be satisfied and the Designated Agent shall have received a certificate to that effect dated as of the Amendment Effective Date and executed by an Authorized Officer of the Borrower. (d)The Designated Agent shall have received such documents, certificates and opinions of counsel as the Designated Agent or its counsel may reasonably request relating to the organization or formation, existence and good standing of the Borrower, and the Guarantors the authorization of this Amendment and any other legal matters relating to the Borrower, the Guarantors or this Amendment, all in form and substance satisfactory to the Designated Agent and its counsel. (e)If any Revolving Loans are outstanding, the Designated Agent shall have received (i) from the Increasing Lenders such amounts in immediately available funds as the Designated Agent shall determine, for the benefit of the other Lenders, as being required in order to cause, after giving effect to such increase in the Commitments of the Increasing Lenders and the use of such amounts to make payments to such other Lenders, each Lender’s portion of the outstanding Revolving Loans of all the Lenders to equal its Pro Rata Share of such outstanding Revolving Loans and (ii) from the Borrower the payments provided for in Section 2.24 of the Credit Agreement. (f)The Designated Agent and the Arrangers shall have received all fees and other amounts due and payable to them and to the Lenders on or prior to the Amendment Effective Date, including reimbursement or payment of all out-of-pocket expenses required to be reimbursed or paid by the Borrower under the Credit Agreement. 4. Representation and Warranty . The Borrowerhereby represents and warrants that no Default or Event of Default has occurred and is continuing on and as of the date hereof. 5.
